Dykman, J.
This is an appeal from an order for additional allowance made to the defendants. The plaintiffs submitted to a nonsuit at the circuit, and the trial judge refused to make any allowance to the defendants. Upon appeal to the general term that order was reversed, and subsequently an order for an additional allowance of $500 was made in pursuance of the decision of the general term, and now the plaintiffs have appealed from the last order. The plaintiffs have also made a motion- for a reargument of the first appeal. There seems to have been some misapprehension respecting the first appeal, and we think it will be safest to grant a reargument. We will therefore reverse the order for an allowance, and grant a reargument. In that case, if first order for an allowance be affirmed, that will dispose of the controversy; and if it be reversed, as it was before, then the defendants can make a new application for an additional allowance. Ho costs to either party on this appeal.